                                                                            I HEREBY CERTIFY that the above and
                                                                            foregoing ls a true ~d correct copy , ,
                             UNITED STATES JUDICIAL PANEL                   of the origin~.~ m.-_~:my office.   ,\ ·.,
                                                                             UNmt) $TATSSDISTRICf CO,URT 1.
                                          on                                 DISTRICfOF"6W            'F9 ·::.
                              MULTIDISTRICT LITIGATION


IN RE: VALSARTAN, LOSARTAN, AND IRBESARTAN
PRODUCTS LIABILITY LITIGATION                                                        MDL No. 2875


                                      TRANSFER ORDER


       Before the Panel:* Plaintiff in the Northern District of California action listed on
Schedule A (Bokhari) moves under Panel Rule 7.1 to vacate the order conditionally transferring
Bokhari to MDL No. 2875. Defendants Torrent Pharmaceuticals Limited, Torrent Pharma, Inc.,
Hetero Labs Ltd., Hetero USA, Inc., Camber Pharmaceuticals, Inc. (Camber), and CVS Pharmacy
Inc. oppose the motion and support transfer.

       After considering the argument of counsel, we find that this action involves common
questions of fact with the actions transferred to MDL No. 2875, and that transfer under 28 U.S.C.
§ 1407 will serve the convenience of the parties and witnesses and promote the just and efficient
conduct of the litigation. Like many of the already-centralized actions, plaintiff alleges that she
purchased generic losartan that contained carcinogenic nitrosamines and that she suffered injury and
damages as a result. See In re Valsartan Prods. Liab. Litig., MDL No. 2875, - F. Supp. 3d - ,
2019 WL 8229176, at *2-3 (J.P.M.L. Dec. 18, 2019).

         In opposing transfer, plaintiff principally argues that Bokhari is unique because it involves
losartan rather than valsartan. But we recently expanded the scope of MDL No. 2875 to include
losartan actions, explaining that "valsartan, losartan, and irbesartan actions will present common
factual questions as to the cause of the nitrosamine impurities and, in particular, alleged common
defects in the manufacturing process; when defendants knew or should have known of the
impurities; and whether the amounts of nitrosamines in the medications presented a risk of cancer
or other injuries." See id. at *3. Plaintiff argues that this decision was in error because losartan,
valsartan, and irbesartan are distinct drugs with different factual backgrounds, and including them
all in a single MDL is inefficient. We previously considered these arguments and rejected them.
See id. at *2 ("valsartan, losartan, and irbesartan, while distinct, allegedly involve common
manufacturing practices by common defendants that have resulted in the same types ofimpurities").
We also stated the parties can "raise their concerns about efficiency with the transferee court and
propose measures to address these issues." Id.

       Plaintiffs other objections to transfer are unconvincing. She argues that her California law
claims and legal theories do not overlap with the actions in the MDL. We often have held that the
involvement of allegedly unique state laws is no impediment to transfer, explaining that "the



               Judge Karen K. Caldwell did not participate in the decision of this matter.
                                                  -2-

presence of ... differing legal theories is not significant where, as here, the actions still arise from
a common factual core."' Plaintiff additionally argues that her individual personal injury action is
not aligned with the class actions in the MDL. But MDL No. 2875 includes numerous personal
injury actions as well as class actions. We routinely include individual and class actions in a single
MDL. 2 Plaintiff then asserts that she will not be represented adequately in the MDL, as plaintiffs'
lead counsel and court-appointed attorney committees control discovery. We find plaintiffs
concerns about inadequate representation speculative. Moreover, we previously have transferred
actions over a plaintiffs objections to court-appointed lead counsel, noting that arguments as to any
alleged deficiencies in the MDL leadership are properly directed to the transferee court. 3 Lastly, she
argues that transfer will be inconvenient and unjust, due to the travel burden, increased costs,
anticipated delays in discovery, and personal difficulties. We are sympathetic to plaintiffs
concerns, but they do not justify denial of transfer. The Panel looks to "the overall convenience of
the parties and witnesses, not just those of the parties to a single action. " 4

        IT IS THEREFORE ORDERED that the action listed on Schedule A is transferred to the
District of New Jersey and, with the consent of that court, assigned to the Honorable Robert B.
Kugler for inclusion in the coordinated or consolidated pretrial proceedings.




                See In re Equifax, Inc., Customer l)ata Sec. Breach Litig., MDL No. 2800, Transfer
Order, at 2 (J.P.M.L. Oct. 5, 2018). Additionally, it is "within the very nature of coordinated or
consolidated pretrial proceedings ... for the transferee judge to be called upon to apply the law of
more than one state." Id.
        2
              See In re US. Office ofPers. Mgmt. Data Sec. Breach Litig., 138 F. Supp. 3d 1379,
1380 (J.P.M.L. 2015)
        3
                 See In re Monitronics Int'!, Inc., Tel. Consumer Prat. Act (TCPA) Litig., MDL No.
2493, Transfer Order (Bank), at 1 (J.P.M.L. Dec. 12, 2014) ("plaintiffs objections to lead and
liaison counsel do not warrant vacating the [CTO] because, in essence, they concern the manner in
which pretrial proceedings are being conducted and, thus, are properly directed to the transferee
judge"); see also In re Oil Spill by the Oil Rig Deepwater Horizon in the Gulf ofMexico, on April
20, 2010, MDL No. 2179, Transfer Order (King'Seafood, et al.), at 2 (J.P.M.L. Aug. 9, 2013)
("[P]laintiffs assert that transfer would strip them of their counsel .... Specifically, plaintiffs argue
that the MDL Plaintiffs' Steering Committee cannot adequately or ethically represent both them and
[certain other plaintiffs] .... Such an argument, however, is properly directed to Judge Barbier and
not to us.").
        4
              See In re Watson Fentanyl Patch Prods. Liab. Litig., 883 F. Supp. 2d 1350, 1352
(J.P.M.L. 2012).
        -3-

   p ANEL ON MDLTIDISTRICT LITIGATION




                  Ellen Segal Huvelle   '-
                      Acting Chair

R. David Proctor               Catherine D. Perry
Nathaniel M. Gorton            Matthew F. Kennelly
David C. Norton




                                                     I
IN RE: VALSARTAN, LOSARTAN, AND IRBESARTAN
PRODUCTS LIABILITY LITIGATION                              MDL No. 2875


                                    SCHEDULE A


          Northern District of California

     BOKHARI v. TORRENT PHARMACEUTICALS LIMITED, ET AL.,
         C.A. No. 4:19-08045
